Citation Nr: 1237065	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  08-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for residuals of a brain tumor, including seizures, hair loss, and sterility.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from May 1992 to September 1997. 

As it relates to the issues of service connection for a brain tumor and residuals of a brain tumor, including seizures, hair loss, and sterility, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2010 hearing.  A transcript of the hearing is of record. 

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion. 

In December 2010, the Board denied service connection for a brain tumor and residuals of a brain tumor, including seizures, hair loss, and sterility.  

This matter was remanded by the United States Court of Appeals for Veterans Claims (Court) by a July 2011 Order granting a Joint Motion for Remand (JMR) by the parties. 

In October 2011, the Board once again denied service connection for a brain tumor and residuals of a brain tumor, including seizures, hair loss, and sterility.  The Veteran again appealed this matter to the Court.  

In May 2012, the Veteran, through his then representing attorney, and the VA Office of General Counsel filed a Joint Motion for Remand.  In May 2012, the Court ordered that the motion be granted for actions consistent with the joint motion.  

In an April 2011 rating determination, the Manchester, New Hampshire, RO denied service connection for PTSD.  In July 2011, the Veteran, through his representative, filed a notice of disagreement with the denial.  To date, the RO has not issued a statement of the case with regard to this matter.  The Board notes the holding of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim.  As such, the matter, which has now be expanded to encompass all psychiatric disorders, must be remanded for the issuance of a statement of the case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties noted that the Board referenced VBA Training letter 07-04, Medical Consequences of Diving (July 5, 2007) in its prior decision.  The parties observed that the training letter specifically directed that "when questions arise about the relationship of a claimed condition to diving, particularly when the claimed condition is not addressed in this paper, or when especially complex or unusual conditions arise, consultation with medical diving experts may be needed.  These questions should be submitted to the Director of Compensation and Pension Service for an opinion."  

As noted by the JMR itself, the Board considered VBA Training letter 07-04 in the prior decisions at length.  In this regard, multiple medical opinions have been obtained.

The parties noted that because the Veteran's condition, a brain tumor and residuals thereof, was not addressed in the training letter, and was found by the parties at this time to be an especially complex and unusual condition, on readjudication, submission to the Director of Compensation and Pension Service for an opinion was warranted for a determination as to whether a medical diving expert should be consulted.  

In this regard, the Board must note these most recent findings of the parties of the JMR were not addressed in the prior joint motion.  

As it relates to the claims of service connection for a brain tumor and residuals of a brain tumor, including seizures, hair loss, and sterility, the Board notes that the parties in the May 2012 JMR indicated that in the July 2011 JMR it was noted that the August 2010 VA medical opinion was insufficient for rating purposes and that the parties had pointed to new evidence in support of the claim that had not been considered by VA in the first instance.  The parties noted that it had directed the Board to have the examiner consider and address the new information as well as clarify the basis for opining that it would be speculation to conclude that the rebreathing device was the cause of the Veteran's tumor.  The parties observed that contrary to the Court's order of July 2012 "for actions consistent with the terms of the joint motion," the Board did not provide the Veteran with an additional medical examination, for reasons addressed in the prior Board decision.  
In this regard, as it noted in the prior decisions, the Board must once against note that the Veteran's highly honorable military service is not in question.  The sole issue is one of medical causation. 

As a result of the above, and in accordance with the JMR, additional development is warranted.  

As to the issue of service connection for PTSD, as noted above, the Manchester RO denied service connection for PTSD in April 2011 and the Veteran filed a notice of disagreement with this decision in July 2011.  The Board has since expanded the issue to all psychiatric disorders, to include PTSD.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand this issue for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Pursuant to the actions required in the JMR and VBA Training letter 07-04, Medical Consequences of Diving (July 5, 2007), both noted above, submit the Veteran's claims folder to the Director of Compensation and Pension Service for review and for an opinion with regard to whether a medical diving expert should be consulted as it relates to the Veteran's claims of service connection a brain tumor and residuals thereof based upon the Veteran's diving duties performed during service.  

If the Director of Compensation and Pension Service finds that a medical diving expert should be consulted, it is requested that this expert address the question posed in section two (2) of this remand.

If the Director of Compensation and Pension Service finds that a medical diving expert should, or should not, be consulted, section two of this remand should still be undertaken by an appropriate VA examiner to meet the requirements of the Court.  

2.  Thereafter, the Veteran should be scheduled for a VA examination by an appropriate VA examiner to determine the nature and etiology of any brain tumor and/or residuals thereof.  All indicated tests and studies must be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and the findings of the Compensation and Pension Director as it relates to the question of the necessity for a diver consultation must be made available to the examiner for review and examiner must note such review in his/her report.  Following examination of the Veteran and review of the claims folder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current brain tumor and/or residuals thereof, is related to his period of service, including, but not limited to, any actions performed/conditions exposed to as a result of his inservice diving.  

The examiner is asked to make specific reference to and discuss any previous findings/opinions; lay statements (particularly lay statements of any symptom of hand shaking in service and any possible connection to the brain tumor); and any medical pamphlets/treatises submitted by the Veteran in support of his claim.  The examiner must also provide detailed rationale for each opinion that is rendered and cite to specific portions in the record and/or medical evidence/literature to support his/her findings.     

3.  This is a complex case.  To help avoid future remand/Court action, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

5.  Issue a statement of the case (SOC) on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This issue should be certified to the Board only if a timely substantive appeal is received.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

